Case 1:20-cv-22723-MGC Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division

                                          Case No. 20-cv-22723

 ROGELIO RIVERO ALEMAN,

        Plaintiff,

 vs.

 A&J GENERAL CONTRACTORS CORP.,
 MIGUEL A. GUERRERO, SR., and
 MIGUEL A. GUERRERO, JR.,

        Defendants.
                                                   /

                            NOTICE OF REMOVAL
                OF DEFENDANT A&J GENERAL CONTRACTORS CORP.

        Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, Defendant A&J General Contractors

 Corp. (“A&J”) removes this action from the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida (the “State Court”) to the United States District Court for the

 Southern District of Florida.

                                           Procedural Posture

        1.      On or about June 1, 2020, Plaintiff Rogelio Rivero Aleman filed the Complaint

 (attached as Exhibit 1) in the State Court.

        2.      Plaintiff has not achieved service of process on A&J. Upon information and belief,

 Plaintiff has not served Defendants Miguel A. Guerrero, Sr. and Miguel A. Guerrero, Jr.

                                              The Complaint

        3.      Plaintiff claims that he worked for the Defendants “from about 2015 to April 20,

 2019[.]” Ex. 1, ¶ 22. In connection with that employment, Plaintiff brings purported claims for



                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www.homerbonner.com
Case 1:20-cv-22723-MGC Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 4



 Fair Labor Standards Act, 29 U.S.C. ¶¶ 201-19 (“FLSA”) minimum wage violation (id., ¶¶ 10-

 31), FLSA overtime wage violations (id., ¶¶ 32-54), and for violation of 26 U.S.C. § 7434 (id., ¶¶

 55-63).

                                            Basis for Removal

           4.   A&J removes this action under federal question jurisdiction.1

           5.   In the Complaint, Plaintiff invokes and exclusively seeks damages under federal

 statutes, i.e., the FLSA and 26 U.S.C. § 7434. See Ex. 1, ¶¶ 10-63.

           6.   Claims based on these statutes are eligible for removal. See Breuer v. Jim’s

 Concrete of Brevard, Inc. 538 U.S. 691 (2003) (affirming rulings by the Eleventh Circuit and the

 Middle District of Florida that FLSA action filed in state court is removable to federal court).

           7.   Accordingly, A&J invokes the Court’s original jurisdiction, pursuant to 28 U.S.C.

 § 1331, to resolve the federal questions raised by Plaintiff in the Complaint. See New SD, Inc. v.

 Rockwell Intern. Corp., 79 F.3d 953, 955 (9th Cir. 1996) (“When federal law applies . . . it follows

 that the question arises under federal law, and federal question jurisdiction exists.”) (citing Intern.

 Ass’n of Machinists, AFL-CIO v. Cent. Airlines, Inc., 372 U.S. 682, 693 n.17 (1963)).

           8.   Venue is proper in this Court because the United States District Court for the

 Southern District of Florida, Miami Division is the district and division within which the State

 Court case is pending. See 28 U.S.C. § 1441(a) (“Except as otherwise expressly provided by Act

 of Congress, any civil action brought in a State court of which the district courts of the United

 States have original jurisdiction, may be removed by the defendant or the defendants, to the district




 1
   Without submitting to the jurisdiction of the Court, A&J removes this case and enters its
 limited appearance. A&J has not been served process and, accordingly, the Court does not have
 personal jurisdiction over A&J. In re Trasylol Prods. Liability Litig., No. 08-MD-01928, 2011
 WL 830287, at *5-8 (S.D. Fla. Mar. 8, 2011).
                                                  2
                                HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www.homerbonner.com
Case 1:20-cv-22723-MGC Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 4



 court of the United States for the district and division embracing the place where such action is

 pending.”).

          9.      Pursuant to 28 U.S.C. § 1446(b), A&J’s removal is timely because this notice of

 removal has been filed within thirty days after this case was filed in the State Court.2

                                     28 U.S.C. § 1446 Requirements

          10.     In compliance with 28 U.S.C. § 1446(d), A&J is contemporaneously serving

 Plaintiff with a copy of this notice of removal, and A&J is filing a copy of this notice of removal

 with the State Court.

          11.     In an effort to comply with the spirit of 28 U.S.C. § 1446(a), a copy of all documents

 filed in the State Court3 and a copy of the State Court docket will be filed contemporaneously with

 this Notice as composite Exhibit 2. None of these documents have been properly served on A&J.

                                            Reservation of Rights

          12.     A&J reserves all rights, including defenses, objections, and any right to compel

 arbitration. A&J also reserves the right to amend or supplement this notice of removal.

          WHEREFORE, A&J hereby removes this case to the United States District Court for the

 Southern District of Florida.




 2
  28 U.S.C. § 1446(b) requires removal within 30 days of “receipt by the defendant, through
 service of process or otherwise, a copy of the initial pleading setting forth the claim for relief . . .
 or within 30 days after service of summons upon the defendant.” Given that this case was filed
 on June 1, 2020 (i.e., 30 days ago), this removal is timely.
 3
     This does not include the Complaint, which is Exhibit 1.
                                                   3
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www.homerbonner.com
Case 1:20-cv-22723-MGC Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 4



       Date: July 1, 2020

                                           Respectfully submitted:



                                           Attorneys for Defendant A&J General Contractors Corp.
                                           1200 Four Seasons Tower
                                           1441 Brickell Avenue
                                           Miami Florida 33131
                                           Phone: (305) 350-51
                                           Fax: (305) 372-2738

                                           By: /s/ Brian Lechich
                                              Brian Lechich
                                              Florida Bar No. 84419
                                              blechich@homerbonner.com




                                                    4
                               HomeR BonneR Jacobs Ortiz, P.A.
                   1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                  305 350 5100 | www.homerbonner.com
